Dissenting Opinion by
Judge Mencer:
I respectfully dissent. It is my conclusion that the Local Agency Law, Act of December 2, 1968, P. L. 1133, 53 P.S. §11301 et seq., has no application to Ingeborg Thwing (appellee) under the facts of this case.
*36I do not perceive how appellee is a party to any proceeding. She is simply, and no more than, the employee of persons who have contractual relationship with the OttoEldred School District (appellant).
The term “proceeding” contemplates an administrative process which presents an issue for hearing. It is a comprehensive term meaning the action of proceeding by a particular step or series of steps adopted for accomplishing an end result. It requires an inception of some action which then moves through steps and stages to a concluding disposition. The action of the appellant in unilaterally withdrawing approval of appellee as a school bus driver did not measure up to a proceeding. This action was merely a judgmental decision on the part of the appellant.
Unless we equate a “decision” with “proceeding,” appellee was not a party to a proceeding in which an adjudication was made, and she has no right under the provisions of the Local Agency Law to appeal from the appellant’s judgmental decision to withdraw approval of appellee as a school bus driver.
Although the majority believes that the decision made today “will not engender opportunities for dissatisfied persons to challenge actions of local agencies indiscriminately,” I must confess that I believe exactly the contrary. If appellee is a party under the facts here, then I suggest that any taxpayer attending a pubic school board meeting and therein expressing views contrary to the eventual action taken by the school board could contend with justification that he or she would have the right to a hearing, adjudication, and judicial review under the provisions of the Local Agency Law.